                 Case 2:20-cv-00622-RSM Document 12 Filed 05/27/20 Page 1 of 3



 1                                                THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10 KHUZI HSUE, DDS, PS,
                                                          No.: 2:20-CV-00622-RSM
11                         Plaintiff,
                                                          STIPULATION AND ORDER TO
12          v.                                            EXTEND TIME TO RESPOND TO
                                                          PLAINTIFF'S COMPLAINT
13 TRAVELERS CASUALTY INSURANCE
   COMPANY OF AMERICA,                                    NOTE ON MOTION CALENDAR:
14
                 Defendant.                               May 22, 2020
15

16
                                              STIPULATION
17
            Plaintiff Khuzi Hsue and Defendant Travelers Casualty Insurance Company of
18
     America, by and through their respective counsel, agree that Defendant shall have until June
19
     30, 2020 to file an Answer or otherwise respond to Plaintiff’s Complaint. Plaintiff and
20
     Defendant further agree that in so extending this deadline, neither Plaintiff nor Defendant
21
     waive any right, claim, or defense in this action.
22

23

24

25

26

      STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF'S               PAGE 1   Bullivant|Houser|Bailey PC
      COMPLAINT                                                                   925 Fourth Avenue, Suite 3800
                                                                                  Seattle, Washington 98104
      NO.: 2:20-CV-00622-RSM                                                      Telephone: 206.292.8930
            Case 2:20-cv-00622-RSM Document 12 Filed 05/27/20 Page 2 of 3



 1        DATED this 22th day of May 2020.

 2   BULLIVANT HOUSER BAILEY PC               KELLER ROHRBACK LLP
 3

 4   /s/ Daniel R. Bentson                    /s/ Ian S. Birk

 5   Daniel R. Bentson, WSBA #36825           Ian S. Birk, WSBA #31431
     E-Mail: dan.bentson@bullivant.com        E-Mail: ibirk@kellerrohrback.com
 6   Owen R. Mooney, WSBA #45779              Lynn L. Sarko, WSBA #16569
     E-mail: owen.mooney@bullivant.com        E-Mail: lsarko@kellerrohrback.com
 7   925 Fourth Ave., Suite 3800              Gretchen Freeman Cappio, WSBA #29576
     Seattle, Washington 98104                E-mail: gcappio@kellerrohrback.com
 8   Telephone: 206.292.8930                  Irene M. Hecht, WSBA #11063
                                              E-mail: ihecht@kellerrohrback.com
 9   Attorneys for Defendant                  Amy Williams Derry, WSBA #28711
                                              E-mail: awilliams-derry@kellerrohrback.com
10                                            Maureen Falcki, WSBA #18569
                                              E-mail: mfalecki@kellerrohrback.com
11                                            Nathan L. Nanfelt
                                              Email: nnanfelt@kellerrohrback.com
12                                            1201 Third Ave., Suite 3200
                                              Seattle, WA 98101
13                                            Telephone 206.623.1900

14                                            Attorneys for Plaintiff

15

16        IT IS SO ORDERED this 27th day of May, 2020.

17

18

19

20
                                          A
                                          RICARDO S. MARTINEZ
21                                        CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

     STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF'S       PAGE 2   Bullivant|Houser|Bailey PC
     COMPLAINT                                                           925 Fourth Avenue, Suite 3800
                                                                         Seattle, Washington 98104
     NO.: 2:20-CV-00622-RSM                                              Telephone: 206.292.8930
                 Case 2:20-cv-00622-RSM Document 12 Filed 05/27/20 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on May 27, 2020, I electronically filled with the Clerk of the

 3 Court using the CM/ECF system which will send notification of such filing to the person(s)

 4 listed below:
 5            Ian S. Birk
              Lynn L. Sarko
 6            Gretchen Freeman Cappio
              Irene M. Hecht
 7
              Maureen Falecki
 8            Amy C. Williams-Derry
              Nathan L. Nanfelt
 9            KELLER ROHRBACK L.L.P.
              1201 Third Avenue, Suite 3200
10            Seattle, WA 98101
              Telephone: (206) 623-1900
11
              Fax: (206) 623-3384
12            Email: ibirk@kellerrohrback.com
              Email: lsarko@kellerrohrback.com
13            Email: gcappio@kellerrohrback.com
              Email: ihecht@kellerrohrback.com
14            Email: mfalecki@kellerrohrback.com
15            Email: awilliams-derry@kellerrohrback.com
              Email: nnanfelt@kellerrohrback.com
16
              Attorneys for Plaintiff
17
              Dated: May 27, 2020.
18

19
                                                       s/Monica Tofoleanu
20                                                     Monica Tofoleanu, Legal Assistant
21
     4821-7378-5021.1
22

23

24

25

26

      STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF'S               PAGE 3    Bullivant|Houser|Bailey PC
      COMPLAINT                                                                    925 Fourth Avenue, Suite 3800
                                                                                   Seattle, Washington 98104
      NO.: 2:20-CV-00622-RSM                                                       Telephone: 206.292.8930
